MODIFICATION OF LOAN AGREEMENT

THIS MODIFICATION OF LOAN AGREEMENT (this “Agreement”) is made as of the 12th
day of December, 2007, by and among GRUBB & ELLIS HEALTHCARE REIT HOLDINGS, L.P.
(formerly known as NNN Healthcare/Office REIT Holdings, L.P.), a Delaware
limited partnership (“Borrower”), GRUBB & ELLIS HEALTHCARE REIT, INC. (formerly
known as NNN Healthcare/Office REIT, Inc.), a Maryland corporation (“Original
Guarantor”), NNN HEALTHCARE/OFFICE REIT 2750 MONROE, LLC, a Delaware limited
liability company and NNN HEALTHCARE/OFFICE REIT TRIUMPH, LLC, a Delaware
limited liability company (jointly, “Subsidiary Guarantor” and together with
Original Guarantor, “Guarantor”) and LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (“Agent”), its successors and assigns, as agent for
itself and the other Banks (as defined in the Loan Agreement referenced below.

R E CI T A L S:

A. The Banks have heretofore made a credit facility (“Loan”) available to
Borrower in the original principal amount of Fifty Million and no/100 Dollars
($50,000,000.00) pursuant to the terms and conditions of that certain Loan
Agreement dated as of September 10, 2007 between Borrower, Banks and Agent, (the
“Loan Agreement”, all terms not otherwise defined herein shall have the meanings
set forth in the Loan Agreement), and as evidenced by Notes made payable by
Borrower to each Bank.

B. The Loan is secured by various mortgages and deeds of trusts from time to
time encumbering the Collateral Pool Properties.

C. The Loan is further secured by a Guaranty of Payment dated September 10,
2007, from Original Guarantor to Agent (the “Guaranty”). The Subsidiary
Guarantors have become parties to the Guaranty pursuant to those certain Joinder
Agreements each dated September 10, 2007.

D. Borrower desires to amend the Loan Documents in order to, among other things,
reduce the Applicable Margin.

AGREEMENTS:

NOW, THEREFORE, in consideration of (i) the facts set forth hereinabove (which
are hereby incorporated into and made a part of this Agreement), (ii) the
agreements by the Banks to modify the Loan Agreement, as provided herein,
(iii) the covenants and agreements contained herein, and (iv) for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. Loan Agreement.

(a) The definition of Applicable Margin is hereby deleted in its entirety and
replaced with the following:

"Applicable Margin: For any day, the Applicable Margin rate per annum for LIBOR
Loans shall be 1.50%, and for Base Rate Loans shall be 0%.”

(b) The Commitment Amount is hereby increased to Eighty Million and No/100
Dollars ($80,000,000.00). Nothing herein shall be deemed to preclude further
increases of the Commitment Amount, up to the maximum aggregate amount of
$120,000,000, in accordance with the terms of the Loan Agreement.

(c) The fourth sentence of Section 3.2 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following: “Each existing Bank shall have
the right to increase its Commitment in an amount so that such Bank’s Pro Rata
Share shall not be decreased as a result of such requested increase in the
Commitment or up to such lesser amount (in $1,000,000.00 increments) as may be
requested by such Bank.”

(d) Section 7.3 of the Loan Agreement is hereby modified to provide that the
Lenders shall have received (i) items (o), (v), (w) and (z) at least seven
(7) Business Days prior to the date of any Acquisition Disbursement and
(ii) item (bb) at least twenty (20) days prior to the date of any Acquisition
Disbursement.

(e) The reference to “Sections 8.12 and 8.13” in the last paragraph of
Section 8.14 of the Loan Agreement are hereby replaced with “Sections 8.11 and
8.12”. Furthermore, the reference to “Section 8.15(a) or (b)” in such paragraph
are replaced with “Section 8.14(a) or (b)”.

2. Representations and Warranties of Borrower. Borrower hereby represents,
covenants and warrants to the Banks as follows:

(a) The representations and warranties in the Notes, Loan Agreement and other
Loan Documents are true and correct in all material respects as of the date
hereof (except to the extent that such representations and warranties relate
solely to an earlier date (in which such case representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date)).

(b) There is currently no Event of Default under the Notes, Loan Agreement or
other Loan Documents and Borrower does not know of any event or circumstance
which with the giving of notice or passing of time, or both, would constitute an
Event of Default under the Notes, Loan Agreement or other Loan Documents.

(c) The Notes, Loan Agreement and other Loan Documents are in full force and
effect and, following the execution and delivery of this Agreement, and continue
to be the legal, valid and binding obligation of Borrower enforceable in
accordance with their respective terms, subject to limitations imposed by
general principles of equity.

(d) There has been no material adverse change in the financial condition of
Borrower, Guarantor or any other party whose financial statement has been
delivered to the Banks in connection with the Loan from the date of the most
recent financial statement of such person received by Agent.

(e) As of the date hereof, Borrower has no claims, counterclaims, defenses, or
set-offs with respect to the Loan, the Loan Agreement as modified herein or the
other Loan Documents.

(f) Borrower is validly existing under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform under the Loan Agreement as modified herein. The
execution and delivery of this Agreement and the performance under the Loan
Agreement as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower.

3. Reaffirmation of Guaranty. Guarantor ratifies and affirms the Guaranty and
agrees that the Guaranty is in full force and effect following the execution and
delivery of this Agreement. The representations and warranties of Guarantor in
the Guaranty are, as of the date hereof, true and correct and Guarantor does not
know of any default thereunder. The Guaranty continues to be the valid and
binding obligation of Guarantor, enforceable in accordance with its terms and
Guarantor has no claims or defenses to the enforcement of the rights and
remedies of the Banks thereunder.

4. Expenses. As a condition precedent to the agreements contained herein,
Borrower shall pay all out-of-pocket costs and expenses incurred by Agent in
connection with this Agreement, including, without limitation, reasonable
attorneys’ fees and expenses.

5. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.

(b) This Agreement shall not be construed more strictly against Agent and the
Banks than against Borrower or Guarantor merely by virtue of the fact that the
same has been prepared by counsel for Agent, it being recognized that Borrower,
Guarantor, Agent and the Banks have contributed substantially and materially to
the preparation of this Agreement, and Borrower, Guarantor, Agent and the Banks
each acknowledges and waives any claim contesting the existence and the adequacy
of the consideration given by the other in entering into this Agreement. Each of
the parties to this Agreement represents that it has been advised by its
respective counsel of the legal and practical effect of this Agreement, and
recognizes that it is executing and delivering this Agreement, intending thereby
to be legally bound by the terms and provisions thereof, of its own free will,
without promises or threats or the exertion of duress upon it. The signatories
hereto state that they have read and understand this Agreement, that they intend
to be legally bound by it and that they expressly warrant and represent that
they are duly authorized and empowered to execute it.

(c) Notwithstanding the execution of this Agreement by the Banks, the same shall
not be deemed to constitute any of the Banks a venturer or partner of or in any
way associated with Borrower or Guarantor nor shall privity of contract be
presumed to have been established with any third party.

(d) Borrower, Guarantor and the Banks each acknowledges that there are no other
understandings, agreements or representations, either oral or written, express
or implied, that are not embodied in the Loan Agreement, Loan Documents and this
Agreement, which collectively represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower, Guarantor and the
Banks; and that all such prior understandings, agreements and representations
are hereby modified as set forth in this Agreement. Except as expressly modified
hereby, the terms of the Loan Agreement and Loan Documents are and remain
unmodified and in full force and effect.

(e) This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and assigns.

(f) Any references to the “Loan Agreement” contained in any of the Loan
Documents shall be deemed to refer to the Loan Agreement as amended hereby. The
paragraph and section headings used herein are for convenience only and shall
not limit the substantive provisions hereof. All words herein which are
expressed in the neuter gender shall be deemed to include the masculine,
feminine and neuter genders. Any word herein which is expressed in the singular
or plural shall be deemed, whenever appropriate in the context, to include the
plural and the singular.

(g) This Agreement may be executed in one or more counterparts, all of which,
when taken together, shall constitute one original Agreement.

(h) Time is of the essence of each of Borrower’s obligations under this
Agreement.

6. Customer Identification — USA Patriot Act Notice; OFAC and Bank Secrecy Act.
Agent hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and Bank’s policies and practices, Agent is required to obtain, verify
and record certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent to identify Borrower in accordance with the Act. In
addition, Borrower shall (a) ensure that no person who owns a controlling
interest in or otherwise controls Borrower or any subsidiary of Borrower is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury or included in any Executive Orders, (b) not use
or permit the use of the proceeds of the Loan to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (c) comply, and cause any of its subsidiaries to comply,
with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement dated as of
the day and year first above written.

     
BORROWER:
  AGENT:
GRUBB & ELLIS HEALTHCARE REIT HOLDINGS, L.P., a
Delaware limited partnership
By: Grubb & Ellis Healthcare REIT, Inc., a Maryland
corporation, its General Partner
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
  LASALLE BANK NATIONAL
ASSOCIATION,
a national banking association
By: /s/ Michelle Herrick
Name: Michelle Herrick
Title: Assistant Vice
President
GUARANTOR:
 

GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland
corporation
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
NNN HEALTHCARE/OFFICE REIT 2750 MONROE, LLC, a
Delaware limited liability company
By: Grubb & Ellis Healthcare REIT Holdings, L.P., a
Delaware limited partnership, its sole member
By: Grubb & Ellis Healthcare REIT, Inc.,
a Maryland corporation, its General
Partner
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial
Officer
NNN HEALTHCARE/OFFICE REIT TRIUMPH, LLC, a Delaware
limited liability company
By: Grubb & Ellis Healthcare REIT Holdings, L.P., a
Delaware limited partnership, its sole member
By: Grubb & Ellis Healthcare REIT, Inc.,
a Maryland corporation, its General
Partner
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial
Officer
 




























2